Citation Nr: 1539619	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-35 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral shin splints, and if so, whether service connection is warranted for the disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo
INTRODUCTION

The Veteran served on active duty from October 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2015, the Veteran testified at a Board hearing over which the undersigned presided while at the RO.  A transcript of this proceeding is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed September 2007 rating decision, the RO denied entitlement to service connection for bilateral shin splints.  

2.  The evidence received since the RO's September 2007 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for bilateral shin splints.



CONCLUSIONS OF LAW

1.  The RO's September 2007 denial of service connection for bilateral shin splints.is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral shin splints.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In September 2007, the AOJ denied the Veteran's claims of service connection for bilateral shin splints.  She did not perfect a timely appeal of this decision.  

In July 2009, the RO denied the Veteran's application to reopen her claim for bilateral shin splints.  By letter dated in July 2009, the Veteran was notified of this decision.  The Veteran timely appealed this decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  According to the evidence of record, the Veteran did not perfect an appeal of the September 2007 rating decision with respect to the denial of service connection for bilateral shin splints; neither the Veteran nor her representative has contended otherwise.  The Veteran also did not submit any statements relevant to the claim within 1 year of the September 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Thus, the September 2007 rating decision became final.  

The claim of service connection for bilateral shin splints may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran has filed an application to reopen her previously denied service connection claim.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen her claim for service connection for bilateral shin splints, the evidence before VA at the time of the prior final AOJ decision in September 2007 consisted of her service treatment records, post-service treatment records, and a VA examination of the muscles.  In the September 2007 decision, the RO specified that the Veteran did not have a current diagnosis of bilateral shin splints.  Thus, the claim was denied.

The newly received evidence includes a January 2013 opinion from a private clinician and the Veteran's June 2015 hearing testimony.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for bilateral shin splints.  All of this evidence is to the effect that the Veteran's disability may be related to her active service by bolstering a necessary element of a claim for service connection (evidence of a nexus).

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Having reviewed the record evidence, the Board finds that the evidence received since September 2007 is new, because it has not been submitted previously to agency adjudicators, and is material, because it relates to unestablished facts necessary to substantiate the claim of service connection.  Because new and material evidence has been received, the previously denied claim of service connection for bilateral shin splints is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for bilateral shin splints is reopened; to this extent only, the appeal is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim for service connection for bilateral shin splints. 

The Veteran asserts that service connection is warranted for bilateral shin splints.  Specifically, at her hearing before the undersigned, the Veteran stated that she was first evaluated for complaints of injury to her legs during active military service, which is documented in her service treatment records (STRs).  Additionally, she testified that she was placed on limited physical duty during basic training, which she explained was as the onset of her injury.  See Hearing Transcript at 3.

A March 2003 STR indicates that she presented with complaints of leg pain.  She was diagnosed with stress fractures.

In January 2013, the Veteran, through her representative, submitted new evidence in the form of a private medical opinion.  The January 2013 medical opinion from J.R.P., M.D., reflects a diagnosis of shin splints and also her opinion that the injury developed during active military service.  Crucially, Dr. J.R.P.'s opinion possibly contains conflicting information.  Specifically, the clinician opines that the Veteran's currently diagnosed shin splints developed during active service, however the medical report also states that "[the Veteran] developed shin splints after serving in [the] Army."  See January 2013 Disability Benefits Questionnaire (DBQ).  Accordingly, the Board finds that obtaining a medical opinion regarding the cause of the Veteran's injury would likely be helpful.  Thus, on remand, a VA medical opinion should be obtained to clarify the private medical opinion of record.

Also of record is the Veteran's testimony, which describes her symptoms and treatment during service and following her 2008 discharge.  She testified that the onset of shin splints occurred during active military service at basic training and also denied a history of post-service leg injury.  She also stated that she reported to sick call often due to severe pain from running and marching.  She stated that she had continued to experience symptoms since that time to the present, which she treats with Motrin and resting her legs.  See Hearing Transcript at 3, 6-7.

The Veteran is competent to report the onset and continuity of her symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there is no evidence of treatment or diagnosis specifically for shin splints during service, the evidence of record does not contain information that contradicts the Veteran's report regarding the effects of her disability.  Accordingly, the Veteran's statements reasonably raise the possibility that her current disability may be related to an injury or event in-service.  Accordingly, the Board finds that the AOJ should schedule the Veteran for a VA examination to evaluate the current severity of her bilateral shin splints and establish possible etiology of the Veteran's bilateral shin splints.  In particular, the medical opinion should address whether any association exists between current diagnoses of shin splints and the Veteran's active duty.  The examiner's opinion should be based upon consideration of the results of the Veteran's medical history and assertions.  38 U.S.C.A. § 5103A; See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014). 

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, provide the claims file to an appropriate VA physician in order to obtain a medical opinion on the question of whether the Veteran's currently diagnosed bilateral shin splints may be related to her military service.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.  The reviewer must also consider the service treatment records, lay statements of record, including the Veteran's statements regarding symptoms.)

After reviewing the claims file, the reviewer should specifically opine as to the following: 

Whether the Veteran's bilateral shin splints were caused or are otherwise related to her active service.  The entire file must be reviewed by the examiner.  The examiner should consider the Veteran's lay statements and testimony, all relevant service treatment records, VA and private treatment records, to include the January 2013 private nexus opinion from J.R.P., M.D. that the Veteran's injury developed during active military service and did not pre-exist service, and also impacts activities of daily living.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the reviewer must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  (The originating agency should seek after any additional evidence suggested by the reviewer.)

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If a benefit sought is not granted, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




